Title: From John Adams to Elbridge Gerry, 27 November 1778
From: Adams, John
To: Gerry, Elbridge


     
      My dear Sir
      Passy Novr 27. 1778
     
     I have not received a Line, nor heard a Syllable from you Since my Arrival, but I know your incessant Application to things of the first Moment, and therefore presume you have good Reasons.
     Our Ennemies are Still in a Delirium: and are pleasing themselves with Hopes that Clinton will be more bloody than How. Nothing is so charming to their Imaginations as Blood and Fire. What an Heart must this People have?
     The Two Howes are in a sort of Disgrace, and now Clinton is to do wonders. The Howes have returned, without Laurels, with melicious Tempers bloody Hands, and the pleasing Reflection that their Names are hearafter to be recollected, by all virtuous and humane Men with those of Alva and Grizler.
     I think there should be a Clubb formed in London of all the Sages and Heroes that have returned from America—Bernard, Hutchinson and Train, Gage, How, Howe, &c. &c. &c. and to be sure Burgoigne. What a respectable society it would be? How entertaining to hear them in Turn recounting their memorable Deeds of Fraud and Violence in America, and their glorious tryumphant success?
     
     You will see by the Papers, which I shall send by this opportunity that there is great Animosity, in Holland vs England. Sir J.—— it is said flatters the Prince, with Hopes of marrying his Daughter to the Prince of Wales, and the Prospect of having a Daughter Queen of England is too tempting for a Prince to resist. Yet he cannot do great Things, and there is a spirit rising in the Low Countries which will give England Trouble. The situation of that Republic is so defenceless, and they consider England in such a state of Desperation, ready to do any Mad Thing, that I dont expect they will very soon take any decisive Part in our Favour, but the Determination against taking any Part against Us is decisive. They wish America independant. It is their Interest. They wish to see England humbled. She is too overbearing. Yet they are afraid to provoke England, by any open Engagement against her. Yet they have discoverd a manifest solicitude least America should in a Treaty with G. B. agree to exclude the Dutch from some Part of their Trade. And they have Reason for this suspicion.
     It is a delicate Thing to negociate with this People, but We have constant Intelligence, from them, and shall watch every favourable Opportunity. Their Purses, their sailors and ships have been employed against Us from the Beginning, and England could not possibly do without them, I cannot therefore but wish, that something may turn up, to awaken the old Batavian Spirit. I am as ever your Friend & sert
     
      John Adams
     
    